DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference numeral “38” discussed in paragraph 23.  It appears that the reference numeral “58” in Fig. 1 referring to the box labeled “Phys. Variable” should be amended to --38--.  Additionally, while the reference numeral “74” is found in Fig. 2, it appears it should be shown in Fig. 1 as well as discussed in paragraph 26 with regard to step 140.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 should be amended to depend from claim 3 to correct the lack of antecedent basis for “the   Appropriate correction is required.
Allowable Subject Matter
Claims 1-3 and 5-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating the allowability of claims 1-3 and 5-12 is because the cited prior art does not teach a method, computer program product on a non-transitory storage medium or evaluation unit to predict damage to a roller bearing that includes establishing based on the at least first and second influencing variables a damage contribution to damage the roller bearing caused by a White Etching Crack (WEC) mechanism and adding the damage contribution to form a damage sum.  US Patent Application Publication 2017/0286572 to Hershey et al. teaches using a digital twin of a physical system to monitor variables, which corresponds to establishing influencing variables, and determining a remaining useful life (pars. 51, 77).  However, Hershey does not teach determining a damage contribution to damage to the roller bearing caused by WEC or summing a damage contribution.  US Patent Application Publication 2019/0017899 to Loos et al. teaches determining that a product of pressure and sliding speed indicates a tendency to WEC defects and wear (par. 30), but does not teach a sum of this value or of a damage contribution established based on these values.  US Patent Application Publication 2016/0370259 to Loverich et al. teaches summing the damage from each load cycle (par. 73), but does not teach that this damage is caused by WEC.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864